Citation Nr: 1443172	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to August 30, 2006, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1970 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the September 2005 rating decision, the Agency of Original Jurisdiction (AOJ) continued the Veteran's 30 percent rating for PTSD.  In August 2006, the Veteran submitted SSA records showing that he received Social Security Administration (SSA) benefits and requesting that his wife be appointed his payee, due to his mental condition.  A January 2008 rating decision granted the Veteran a 50 percent rating for his PTSD.  In June 2008, the Veteran indicated that he had retired from his job with the United States Postal Service (USPS), due to his PTSD, and submitted a letter from his former supervisor discussing his problematic behavior at work.  Thereafter, a May 2009 rating decision confirmed the Veteran's 50 percent rating for PTSD and denied entitlement to TDIU.  The Veteran filed a timely appeal.  

Under 38 C.F.R. § 3.156(b) (2013), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that new and material received within the appeal period will prevent a rating decision from becoming final under 38 C.F.R. § 3.159(b)(2013)).  In the present case, new and material evidence was received during the applicable appeal periods, which prevented the September 2005 and January 2008 rating decisions from becoming final.  38 C.F.R. § 3.156(b) (2013).  

The record reveals that the Veteran requested a videoconference hearing in conjunction with his appeal.  However, in April 2014, he withdrew that request.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure the Veteran has a current VA examination.  The most recent examination was in 2009.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, VA treatment records from August 2012 to the present must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records from August 2012 to present from the VA medical center in Biloxi, Alabama, along with records from all associated outpatient clinics.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an examination to determine the severity of his PTSD.  All necessary tests should be conducted.  Provide the claims file to the examiner in conjunction with the examination.  The examiner should report PTSD findings in accordance with VA rating criteria.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation consistent with his training and experience.  When offering this opinion, the examiner should focus on the function effects of the Veteran's service connected disabilities.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered.

3.  After the above is completed, if the Veteran does not meet the scheduler criteria for TDIU under 38 C.F.R. § 4.16(a), then refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU under 38 C.F.R. § 4.16(b).

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



